Appleton, C. J.
The bill alleges that the complainant and Noble were partners, and prays for the settlement of the partnership concerns, and to set aside an alleged fraud*229ulent sale of all the effects of the firm by said Noble to the defendant Randall.
It is obvious that Randall is in no way interested iu the adjustment of the affairs of Sawyer & Co.
"If a joint claim, against two or more defendants, is improperly joined in the same bill, with a separate claim against one of these defendants only, in which the other defendants have no interest, and which is wholly unconnected with the claim against them, all or either of the defendants may demur to the whole bill for multifariousness.” Swift v. Eckford, 6 Paige, 22; Boyd v. Hoyt, 5 Paige, 65. "By multifariousness in a bill is meant the improperly joining in one bill, distinct and independent matters, and thereby confounding them; as, for example, the uniting in one bill of several matters perfectly distinct and unconnected, against one defendant, or the demand of several matters of a distinct and independent nature against several defendants in the same bill.” Story’s Eq. Plead., § 271; 1 Daniel’s Ch. Prac., 383; Whittier v. Whittier, 36 N. H., 326.
The settlement of the affairs of the firm, and the rescission of a fraudulent sale, are distinct and unconnected matters, and properly to be determined in separate suits. The defendant Randall, having no interest in the firm, is not a proper party to a bill for the adjustment of its affairs.

Demurrer sustained.

Kent, Walton, Barrows, Daneorth and Taplet, JJ.» concurred.